Exhibit 10.1
RETIREMENT AGREEMENT
     This Retirement Agreement (this “Agreement”) is entered into effective as
of May 15, 2009 (the “Effective Date”) by and between Complete Production
Services, Inc., a Delaware corporation (the “Company”), and Robert L. Weisgarber
(“Executive”).
     WHEREAS, Executive has been a valued employee of the Company and is
presently serving as Vice President, Corporate Controller, Chief Accounting
Officer and Treasurer of the Company; and
     WHEREAS, Executive is retiring from the Company and is resigning from his
positions with the Company and each of its subsidiaries and other affiliates;
and
     WHEREAS, the Company and Executive are parties to that certain
Indemnification Agreement, dated effective September 29, 2005 (the
“Indemnification Agreement”), and that certain Amended and Restated Executive
Agreement, effective as of December 31, 2008 (the “Executive Agreement”); and
     WHEREAS, the Company and Executive desire to provide for the terms and
conditions of Executive’s retirement and cooperation and transition services
following retirement and the termination of the Executive Agreement.
     NOW, THEREFORE, in consideration of Executive’s past and future employment
as an executive officer with the Company and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Executive agree as follows:
1. Retirement; Termination of Executive Agreement.

  A.   Executive agrees to continue in employment with the Company until July 1,
2009 (the “Retirement Date”).

  B.   Executive hereby resigns as Vice President, Corporate Controller, Chief
Accounting Officer and Treasurer of the Company and as an employee of the
Company, and from all other positions held as an employee, officer, or director
of the Company or any subsidiary of the Company and from membership on all
committees relating to the Company or any subsidiary of the Company, effective
as of the Retirement Date.

  C.   The Executive Agreement, and any and all of the rights, obligations and
liabilities of the Company and Executive under the Executive Agreement, are
hereby terminated and cancelled, effective as of the Effective Date, and the
Executive Agreement shall be null and void and of no further force and effect as
of the Effective Date.

 



--------------------------------------------------------------------------------



 



2. Post-Retirement Cooperation and Transition Services.

  A.   Executive agrees to cooperate and provide certain transition services to
the Company during the period commencing on the Retirement Date and ending on
December 31, 2009 (the “Transition Period”). Executive shall render such
cooperation and transition services personally and as an independent contractor
to the Company and, on and after the Retirement Date, Executive shall not be an
employee of the Company or any subsidiary or affiliate of the Company. Executive
shall render such cooperation and transition consulting services (the
“Transition Services”) on such matters as are reasonably requested by the Chief
Executive Officer of the Company, including, without limitation, the transition
of Executive’s former responsibilities as Vice President, Corporate Controller,
Chief Accounting Officer and Treasurer to his successor, including with respect
to his successor’s preparation of the Company’s filings with the Securities and
Exchange Commission and any other accounting or other services that the Chief
Executive Officer may reasonably request from time to time. In performing the
Transition Services, Executive shall not act in an executive officer or officer
capacity and shall not have any of the powers or authority of an executive
officer or officer of the Company or any of its subsidiaries or affiliates.

  B.   Executive shall render the Transition Services at the current principal
place of business of the Company in Houston, Texas, or at such other location as
is mutually agreeable to the Company and Executive. Executive shall render the
Transition Services in such manner, and at such times during normal business
hours, as are reasonably determined by the Chief Executive Officer of the
Company, provided, that, during the Transition Period, Executive shall not be
required to, and shall not, render Transition Services greater than twenty
percent (20%) of the average level of services performed by Executive during the
36-month period immediately preceding the Retirement Date (or the full period of
services to the Company and its subsidiaries if Executive has been providing
services to the Company and its subsidiaries less than 36 months), as determined
under Treasury Regulation Section 1.409A-1(h)(1)(ii). The Chief Executive
Officer or other officer of the Company shall communicate to Executive from time
to time the matters on which Executive shall consult, and the locations at which
and the times during which Executive shall render the Transition Services.

  C.   During the Transition Period, the Company shall pay Executive up to a
total of six (6) monthly consulting fee payments, in the amount of $2,500 per
month, on the 1st day of each calendar month, payable in arrears for each month
of Transition Services provided by Executive (the “Consulting Fee”). The first
Consulting Fee payment shall be on August 1, 2009. Executive shall receive no
additional consideration for the Transition Services, other than the Consulting
Fee payable under this Agreement.

  D.   Executive’s obligation to perform the Transition Services for the Company
as described herein shall terminate on the last day of the Transition Period and

2



--------------------------------------------------------------------------------



 



      Executive shall have no further obligation to render Transition Services
to the Company after the last day of the Transition Period.

3. Retirement Benefit.

  A.   Subject to Executive’s satisfaction of the covenants in Sections 1, 2, 13
and 14, and subject to Section 13D, the Company shall pay a retirement benefit
(the “Retirement Benefit”) to Executive in the amount of $392,636.1 The
Retirement Benefit shall be paid to Executive (or, in the event of Executive’s
death, to Executive’s estate) in a lump sum cash payment on such date determined
by the Company during the thirty (30) day period commencing on January 1, 2010.

  B.   Executive’s retirement and resignation shall constitute a “separation
from service,” as defined in Treasury Regulation Section 1.409A-1(h), as of the
Retirement Date.

  C.   In the event that, as of the date of Executive’s “separation from
service,” as defined in Treasury Regulation Section 1.409A-1(h), Executive shall
be a “specified employee,” as defined in Treasury
Regulation Section 1.409A-1(i), to the extent that the Retirement Benefit is
subject to, and not exempt from, Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and the Treasury Regulations promulgated
thereunder, such amount shall be paid not earlier than six months after the date
of Executive’s “separation from service,” as required in accordance with Section
409A(a)(2)(B)(i) of the Code and Treasury Regulation Section 1.409A-3(i)(2).

4. Equity Awards.

  A.   Subject to Section 13D, notwithstanding any provisions to the contrary in
any of the Equity Plans (as defined below), (1) all outstanding unvested stock
options of Executive granted under the Equity Plans as of the Effective Date
shall be and become fully vested and exercisable as to all shares of stock
covered thereby, and (2) all outstanding shares of restricted stock of Executive
granted under the Equity Plans as of the Effective Date shall be and become 100%
vested and all restrictions thereon shall lapse, in each case as of the
Retirement Date.

  B.   Subject to Section 13D, for all outstanding options granted by the
Company under the Equity Plans to Executive after November 13, 2006, Executive
(or in the event of his death, his estate) shall be entitled to exercise his
vested options until July 1, 2010, representing an extension to twelve
(12) months following the Retirement Date. Notwithstanding the provisions of
this Section 4B, no option may be exercised at any time past the term of such
option. The exercise period for all outstanding options granted by the Company
under the Equity Plans to Executive on or before November 13, 2006 shall not be
so extended and such exercise

 

1   The Retirement Benefit shall equal the sum of (i) twelve (12) times
Executive’s current monthly base salary in effect as of the Effective Date,
(ii) the Executive’s historical bonus equal to $188,036 (Mr. Weisgarber’s bonus
for 2008), and (iii) Executive’s annual car allowance.

3



--------------------------------------------------------------------------------



 



      period shall expire three months after the Retirement Date as specified in
the option agreement for such options.     C.   Exhibit A attached hereto sets
forth (1) all outstanding stock options of Executive granted under the Equity
Plans as of the Effective Date and (2) all of the outstanding shares of
restricted stock of Executive granted under the Equity Plans as of the Effective
Date.

  D.   For purposes of this Section 4, “Equity Plans” shall mean the Company’s
stock equity plans, incentive plans, equity participation plans, or other
similar plans, and any stock option agreements or other equity award agreements
used in connection therewith.

5. Vacation Benefits; Expense Reimbursements

  A.   On the Retirement Date, Executive shall be entitled to receive payment of
Executive’s accrued unused vacation benefits under the Company’s vacation
benefits policy. As of the Effective Date, Executive had seven (7) days of
accrued, unused vacation benefits under the Company’s vacation policy.

  B.   Executive shall be entitled to receive reimbursement for all properly
documented business expenses incurred by Executive prior to the Retirement Date.
Executive agrees to submit proper documentation to the Company of all such
expenses no later than ten (10) days after the Retirement Date. The Company
shall provide reimbursement within thirty (30) days of receipt of Executive’s
properly documented business expenses in accordance with the Company’s business
expense reimbursement policies and in all event such reimbursements shall be
made in compliance with Treasury Regulation Section 1.409A-3(i)(1)(iv).

6. Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise
nor shall the amount of any payment or benefit provided for in this Agreement be
reduced by any compensation earned or benefit received by Executive as the
result of employment by another employer or self-employment, by retirement
benefits, by offset against any amount claimed to be owed by Executive to the
Company or otherwise.
7. Successor Agreement. The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume this Agreement and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no
succession had taken place. All references herein to the Company shall include
the successor entity.
8. Indemnity; Directors and Officers Liability Insurance.

  A.   The Indemnification Agreement shall remain in full force and effect,
subject to the terms and conditions thereof.

4



--------------------------------------------------------------------------------



 



  B.   In any situation where under applicable law the Company has the power to
indemnify, advance expenses to and defend Executive in respect of any
judgements, fines, settlements, loss, cost or expense (including attorneys fees)
of any nature related to or arising out of Executive’s activities as an agent,
employee, officer or director of the Company, including any Transition Services
performed by Executive during the Transition Period in accordance with the terms
of this Agreement, or in any other capacity on behalf of or at the request of
the Company, then the Company shall promptly on written request, indemnify
Executive, advance expenses (including attorney’s fees) to Executive and defend
Executive to the fullest extent permitted by applicable law, including but not
limited to making such findings and determinations and taking any and all such
actions as the Company may, under applicable law, be permitted to have the
discretion to take so as to effectuate such indemnification, advancement or
defense. Such agreement by the Company shall not be deemed to impair any other
obligation of the Company respecting Executive’s indemnification or defense
otherwise arising out of this or any other agreement or promise of the Company
under any statute.

  C.   As of the Effective Date, the Compensation Committee (the “Compensation
Committee”) of the Board of the Directors of the Company has approved that
retired directors and executive officers are eligible to receive directors’ and
officers’ liability insurance upon retirement from the Company, with the
applicable premiums for such insurance to be paid by the Company. Under the
current directors’ and officers’ liability insurance policy, Executive would be
eligible to elect a six-year run-off policy, which shall cover Executive in his
capacity as an officer of the Company. Subject to the terms and conditions of
the current policy, the current policy covers claims for wrongful acts, errors
and omissions that are alleged to have been committed while Executive was an
officer of the Company and for which Executive is not subsequently indemnified
by the Company. The terms and conditions of the current policy are subject to
change or discontinuance, in the sole and absolute discretion of the
Compensation Committee.

  D.   Such indemnification and liability insurance shall be provided in a
manner that complies with the exemption under Treasury
Regulation Section 1.409A-1(b)(10).

9. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and delivered
by United States certified or registered mail (return receipt requested, postage
prepaid) or by courier guaranteeing overnight delivery or by hand delivery (with
signed receipt required), addressed to the respective addresses set forth below,
and such notice or communication shall be deemed to have been duly given two
days after deposit in the mail, one day after deposit with such overnight
carrier or upon delivery with hand delivery. The addresses set forth below may
be changed by a writing in accordance herewith.

5



--------------------------------------------------------------------------------



 



     
The Company:
  Executive:
 
   
Complete Production Services, Inc.
11700 Katy Freeway, Suite 300
Houston, Texas 77079
Attn: Chief Executive Officer
with a copy to General Counsel

  Robert L. Weisgarber
206 Venice Street
Sugarland, Texas 77478

10. Dispute Resolution. If any dispute arises out of this Agreement, the
“complaining party” shall give the “other party” written notice of such dispute.
The other party shall have ten (10) business days to resolve the dispute to the
complaining party’s satisfaction. If the dispute is not resolved by the end of
such period, the complaining party may by written notice (the “Notice”) demand
arbitration of the dispute as set out below, and each party hereto expressly
agrees to submit to, and be bound by, such arbitration.

  A.   The Company will, within ten (10) business days of the Notice, appoint a
single arbitrator. The arbitrator will set the rules and timing of the
arbitration, but will generally follow the rules of the American Arbitration
Association and this Agreement where same are applicable and shall provide for
written fact findings.

  B.   The arbitration hearing will in no event take place more than ninety
(90) days after the appointment of the arbitrator.

  C.   The arbitration will take place in Houston, Texas unless otherwise
unanimously agreed to by the parties.

  D.   The results of the arbitration and the decision of the arbitrators will
be final and binding on the parties and each party agrees and acknowledges that
these results shall be enforceable in a court of law.

11. Governing Law. This Agreement will be governed by and construed in
accordance with the internal substantive laws, and not the choice of law rules,
of the State of Texas.
12. Section 409A of the Code. This Agreement shall be interpreted in accordance
with the applicable requirements of, and exemptions from, Section 409A of the
Code and the Treasury Regulations thereunder. To the extent the payments and
benefits under this Agreement are subject to Section 409A of the Code, this
Agreement shall be interpreted, construed and administered in a manner that
satisfies the requirements of Sections 409A(a)(2), (3) and (4) of the Code and
the Treasury Regulations thereunder (subject to the transitional relief
thereunder). If the Company and Executive determine that any compensation,
benefits or other payments that are payable under this Agreement and intended to
comply with Sections 409A(a)(2), (3) and (4) of the Code do not comply with
Section 409A of the Code, the Treasury Regulations thereunder and other
applicable authority issued by the Internal Revenue Service, the Company and
Executive agree to amend this Agreement, or take such other actions as the
Company and Executive deem reasonably necessary or appropriate, to comply with
the requirements of Section 409A of the Code, the Treasury Regulations
thereunder and other applicable authority issued by

6



--------------------------------------------------------------------------------



 



the Internal Revenue Service and to maintain as nearly as possible the economic
terms of this Agreement.
13. Non-Disparage, Non-Compete and Non-Solicitation Covenants; General Release.

  A.   Non-Disparage. As an additional inducement for the Company to enter into
this Agreement, Executive agrees that Executive shall refrain from the Effective
Date to the Retirement Date, and throughout the twelve-month period commencing
on the Retirement Date and ending on July 1, 2010 (the “Restriction Period”),
from publishing any oral or written statements about Company, any of its
affiliates or any of Company’s or such affiliates’ directors, officers,
employees, consultants, agents or representatives that (1) are slanderous,
libelous or defamatory, (2) disclose private information about or confidential
information of Company, any of its affiliates or any of Company’s or any such
affiliates’ business affairs, directors, officers, employees, consultants,
agents or representatives, or (3) place Company, any of its affiliates, or any
of Company’s or any such affiliates’ directors, officers, employees,
consultants, agents or representatives in a false light before the public. A
violation or threatened violation of this prohibition may be enjoined by the
courts. The rights afforded Company and its affiliates under this provision are
in addition to any and all rights and remedies otherwise afforded by law.
Notwithstanding the foregoing, nothing in this Agreement shall prohibit
Executive (or Executive’s trust or estate, as applicable) from taking any action
or pursing any remedies permitted by applicable law to preserve and enforce any
of his (or its) rights under this Agreement and the Indemnification Agreement,
including seeking arbitration under the terms of this Agreement.

  B.   Non-Solicitation. As an additional inducement for the Company to enter
into this Agreement, Executive agrees that from the Effective Date to the
Retirement Date, and throughout the Restriction Period, Executive shall not,
directly or indirectly knowingly induce any person in the employment of the
Company or any subsidiary or affiliate of the Company to (1) terminate such
employment, or (2) accept employment, or enter into any consulting arrangement,
with anyone other than the Company.

  C.   Non-Competition. As an inducement for the Company to enter into this
Agreement, Executive agrees from the Effective Date to the Retirement Date, and
throughout the Restriction Period, Executive shall not, anywhere in the world,
directly or indirectly (1) engage without the prior express written consent of
the Company, in any business or activity, whether as an employee, consultant,
partner, principal, agent, representative, stockholder (except as a holder of
less than 2% of the combined voting power of the outstanding stock of a publicly
held company) or in any other individual, corporate or representative capacity,
or render any services or provide any advice to any business, activity, person
or entity, if Executive knows or reasonably should know that such business,
activity, service, person or entity, directly or indirectly, competes with the
Business in manner that is not immaterial, or (2) meaningfully assist, help or
otherwise

7



--------------------------------------------------------------------------------



 



      support, without the prior express written consent of the Company, any
person, business, corporation, partnership or other entity or activity, whether
as an employee, consultant, partner, principal, agent, representative,
stockholder (other than in the capacity as a stockholder of less than 2% of the
combined voting power of the outstanding shares of stock of a publicly held
company) or in any other individual, corporate or representative capacity, to
create, commence or otherwise initiate, or to develop, enhance or otherwise
further, any business or activity if Executive knows or reasonably should know
that such business or activity, directly or indirectly competes with the
Business in a manner that is not immaterial. For purposes of this Section 13C,
the term “Business” shall refer to the business of the Company and its
subsidiaries as presently conducted or as conducted on the Retirement Date.

  D.   General Release. As an additional inducement for the Company to enter
into this Agreement, and as a condition to payment and provision of benefits
under this Agreement to Executive or Executive’s estate, Executive agrees that
Executive (or Executive’s trust or estate, as applicable) shall execute and
deliver and not revoke within any revocation period required by law, a Receipt
and General Release, Waiver of Employment and Confidentiality Agreement (the
“General Release Agreement”), in substantially the form attached hereto as
Exhibit B. Notwithstanding the foregoing, nothing in this Agreement shall
prohibit Executive (or Executive’s trust or estate, as applicable) from taking
any action or pursing any remedies permitted by applicable law to preserve and
enforce any of his (or its) rights under this Agreement and the Indemnification
Agreement, including seeking arbitration under the terms of this Agreement.
Executive shall provide the Company, on or after the Retirement Date and within
21 days (or such longer period as is required by applicable law) after
Executive’s receipt from the Company of an executable copy of such General
Release Agreement, the foregoing General Release Agreement executed by
Executive.

  E.   Reasonable Restrictions. Executive acknowledges that these restrictions
shall not prevent or unduly restrict Executive from practicing his profession,
or cause him economic hardship. Executive represents that he (1) is familiar
with the foregoing covenants not to compete and not to solicit, and (2) is fully
aware of his obligations hereunder, including, without limitation, the
reasonableness of the length of time, scope and geographic coverage of these
covenants.

14. Cooperation. During Executive’s employment with the Company, throughout the
Restriction Period and thereafter, Executive agrees to cooperate with the
Company and its agents, accountants and attorneys concerning any matter with
which Executive was involved during his employment or during the Transition
Period. Such cooperation shall include, but not be limited to, providing
information to, meeting with and reviewing documents provided by the Company and
its agents, accountants and attorneys during normal business hours or other
mutually agreeable hours upon reasonable notice and to make himself available
for depositions and hearings, if necessary and upon reasonable notice. If
Executive’s cooperation is required after the termination of Executive’s
employment and the Transition Period, the Company shall reimburse Executive for
any reasonable out of pocket expenses incurred in performing his

8



--------------------------------------------------------------------------------



 



obligations hereunder and compensate Executive at reasonable rate of
compensation, mutually agreeable to the Company and Executive, for the services
rendered by Executive with respect to such cooperation.
15. Entire Agreement; No Oral Modifications. This Agreement and the
Indemnification Agreement sets forth the entire agreement of the parties hereto
in respect of the subject matter contained herein and supersedes all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by any officer, employee or
representative of any party hereto in respect of the subject matter contained
herein. No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by Executive and such officer as may be designated by the Board. No waiver by
either party hereto at any time of any breach by the other party hereto of or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.
16. Withholding and Taxes. All amounts required to be paid by the Company
hereunder shall be subject to any and all applicable withholdings, including any
withholdings for any related federal, state or local taxes. Executive shall be
responsible for any and all income taxes or other taxes incurred by Executive as
a result of his receipt of any compensation received from the Company pursuant
to the terms of this Agreement.
17. No Right to Employment. Nothing in this Agreement shall confer on Executive
any right with respect to continuation of employment with the Company or any
subsidiary or affiliate of the Company, nor interfere with the right of the
Company or any subsidiary or affiliate of the Company to terminate Executive’s
employment at any time, with or without cause or notice.
     IN WITNESS WHEREOF, the parties have entered into this Retirement Agreement
as of the date first set forth above.

      “COMPANY”
 
    COMPLETE PRODUCTION SERVICES, INC.
 
   
By:
  /s/ Joseph C. Winkler
 
   
Name:
  Joseph C. Winkler
Title:
  CEO and Chairman
 
    “EXECUTIVE”
 
    /s/ Robert L. Weisgarber   Robert L. Weisgarber

9



--------------------------------------------------------------------------------



 



EXHIBIT A
EXECUTIVE’S OUTSTANDING STOCK OPTIONS AS OF THE EFFECTIVE DATE

                                              Per Share                    
Exercise   Original   Options   Unvested Options     Grant Date   Price   Grant
Shares   Outstanding   as of Effective Date   Expiration Date
4/20/06
  $ 24.00       14,500       4,833       0       4/20/2016  
1/31/07
  $ 19.87       14,500       9,666       4,833       1/31/2017  
1/31/08
  $ 15.90       7,400       7,400       4,933       1/31/2018  

EXECUTIVE’S OUTSTANDING RESTRICTED STOCK

                              Original Grant   Previously   Unvested Shares as
of Grant Date   Shares   Vested Shares   Effective Date
1/31/07
    3,400       2,267       1,133  
1/31/08
    6,000       2,000       4,000  

 



--------------------------------------------------------------------------------



 



EXHIBIT B
RECEIPT AND GENERAL RELEASE, WAIVER OF EMPLOYMENT
AND CONFIDENTIALITY AGREEMENT
     This Receipt and General Release, Waiver of Employment and Confidentiality
Agreement (hereinafter “General Release Agreement”) is entered into by and
between Robert L. Weisgarber (hereinafter “Mr. Weisgarber”) and Complete
Production Services, Inc. (“CPS”), and all of its subsidiaries.
WHEREAS, the parties hereto mutually desire to amicably end Mr. Weisgarber’s
employment with CPS, and
WHEREAS, the parties hereto desire to resolve any differences and/or disputes
between them concerning matters that occurred while CPS employed Mr. Weisgarber,
including any employment and/or related claims of discrimination, pursuant to
the terms of this General Release Agreement, and
WHEREAS, Mr. Weisgarber has agreed generally to waive all claims he has or may
have against CPS or its subsidiaries, except as otherwise set forth herein, that
arise from his employment with CPS and/or his separation of employment with CPS,
including but not limited to claims for age discrimination under the Age
Discrimination in Employment Act.
NOW, THEREFORE, in consideration of the mutual promises set forth herein, the
parties agree as follows:

1.   In exchange for the monetary and non-monetary consideration contained in
the Retirement Agreement to which this General Release Agreement is attached
($20,000 of the monetary consideration is specifically allocated to
Mr. Weisgarber’s release of claims under the Age Discrimination in Employment
Act), Mr. Weisgarber knowingly and voluntarily agrees to waive, settle, release
and forever discharge (for himself, his heirs, executors, administrators, legal
representatives and assigns), CPS, and its predecessors, successors, parents,
owners, subsidiaries, affiliated entities, assigns, officials, employees,
officers, directors, managers, affiliates, agents, legal counsel, contractors
and subcontractors, lessees, insurers, and reinsurers (hereinafter collectively
referred to as the “Released Parties”), from any and all claims, demands,
charges, lawsuits, damages, and causes of action of whatever nature, liquidated
or contingent, in law or equity, statutory or common law, whether growing out of
tort, personal injury, contract, quasi-contract, compensation or otherwise,
including but not limited to, any and all rights of action arising under or in
any manner related to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e et seq. (“Title VII”); the Civil Rights Act of 1991, 42 U.S.C. § 1981; the
Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et. seq. (“ADA”); the
Rehabilitation Act of 1973 as amended, 29 U.S.C. § 701, et. seq.; the Family and
Medical Leave Act, 29 U.S.C. § 2601 et. seq. (“FMLA”); the Employee Retirement
Income Security Act, 29 U.S.C. 1001, et. seq. (“ERISA”); the Equal Pay Act of
1963, 29 U.S.C. § 206

 



--------------------------------------------------------------------------------



 



    (“EPA”); the Age Discrimination in Employment Act, 29 U.S.C. § 621 et. seq.
(“ADEA”); the Older Workers Benefit Protection Act; and any other regulations or
laws of the United States, the State of Texas or any other state in the United
States, or any local ordinances, which may have afforded Mr. Weisgarber a cause
of action for violation of public policy, whistle blowing, wrongful discharge,
retaliation, breach of contract, libel, slander, defamation, harassment or
threats of any kind, wage and hour/compensation violations, workers’
compensation retaliation, intentional infliction of emotional distress,
negligent hiring or retention, negligent training, retaliation, or employment
discrimination on the basis of age, race, color, religion, disability, national
origin, military status, gender or sex, or a cause of action or claim for
recovery of back pay, front pay, or any other type of wages, compensation,
vacation pay, sick pay, severance pay, health insurance, profit sharing
benefits, retirement benefits, benefits under any employee benefit plan,
unemployment insurance benefits, liquidated damages, punitive damages,
compensatory damages, attorneys’ fees, penalties, interest, costs, and any other
legally recoverable category of damages or relief Mr. Weisgarber has or ever
had, whether known or unknown, arising from or concerning, either directly or
indirectly, his employment by CPS, the termination or separation of his
employment with CPS, and any other term or condition of such employment.
Notwithstanding the foregoing, Mr. Weisgarber (or his trust or estate, as
applicable) does not waive, settle, release or discharge (A) any rights or
claims he (or it) may have to take any action or pursue any remedies against any
of the Released Parties permitted by applicable law to preserve and enforce any
of Mr. Weisgarber’s (or his estate’s or trust’s, as applicable) rights under
that certain Retirement Agreement dated May 15, 2009 between CPS and
Mr. Weisgarber (the “Retirement Agreement”) and the Indemnification Agreement
dated September 29, 2005, between CPS and Mr. Weisgarber (the “Indemnification
Agreement”), (B) the right he (or it) may have against any of the Released
Parties to file a charge with the Equal Employment Opportunity Commission, but
does waive the right to receive or accept any remedy, monetary or otherwise,
obtained through the efforts of that or any other agency or individual or
individuals in any other proceeding or suit against CPS, or (C) any rights or
claims he may have against CPS that arise after the date he signs this General
Release Agreement (such items referred to in clauses (A), (B) and (C) above,
collectively referred to as, the “Excluded Matters”).   2.   In further
consideration for the payment and other consideration designated herein, Mr.
Weisgarber agrees to waive re-employment and/or reinstatement of employment with
CPS, its related corporations, entities, or affiliates and parent or subsidiary
corporations or entities, and promises that he will not seek employment at any
time with CPS or its subsidiary corporations or entities. Should Mr. Weisgarber
become employed in violation of this General Release Agreement, Mr. Weisgarber
agrees that the existence of this General Release Agreement will constitute a
legitimate, non-discriminatory, non-retaliatory reason for terminating such
employment and the entities referenced in the preceding sentence will have the
absolute right to terminate such employment immediately.

B-2



--------------------------------------------------------------------------------



 



3.   Mr. Weisgarber further acknowledges that this General Release Agreement is
written in a manner calculated to be understood by him and that he has read and
fully understands each paragraph of this General Release Agreement.
Mr. Weisgarber is hereby advised to consult with counsel concerning this General
Release Agreement and that he has legal counsel with whom he has had the
opportunity to consult prior to executing this General Release Agreement, and
that he has taken advantage of all legal or other counsel to the full extent he
desires. Mr. Weisgarber agrees and acknowledges that the consideration provided
to him for the release and waiver of his claims against the Released Parties is
in addition to any other payments, benefits, or other things of value to which
Mr. Weisgarber is entitled or received and that Mr. Weisgarber would not be
entitled to the consideration provided under the Retirement Agreement in the
absence of his execution and acceptance of this General Release Agreement.   4.
  Mr. Weisgarber further acknowledges that he has been allowed as much time as
he needed to review and consider the terms and effects of this General Release
Agreement, including time in which to consult with any attorney of his choice,
if he chooses to do so, and that he has executed this General Release Agreement
voluntarily and with full understanding that by doing so he is giving up his
right to sue CPS and all Released Parties for all of the reasons described in
Paragraph 2 above.   5.   Mr. Weisgarber acknowledges that he has been offered a
period of 21 days to consider this General Release Agreement and that he has had
adequate time and adequate advice from his counsel to consider the General
Release Agreement before signing.   6.   Mr. Weisgarber understands that with
respect to waiver of claims under the Age Discrimination in Employment Act only,
he has the right to revoke this General Release Agreement within a period of
seven (7) days following the date he signs the General Release Agreement. Mr.
Weisgarber further understands that the release of claims under the Age
Discrimination in Employment Act shall not become effective or enforceable until
the seven (7) day period has expired. In the event he seeks to revoke the waiver
of his claims under the Age Discrimination in Employment Act, he has the right
to revoke that waiver, with written notice to Jim Maroney (11700 Katy Freeway,
Suite 300, Houston, Texas 77079) no later than 5:00 p.m. on the seventh day
after Mr. Weisgarber signs this Release.   7.   This General Release Agreement
includes, without limitation, any and all claims, allegations and demands of
Mr. Weisgarber against the Released Parties arising from or concerning, either
directly or indirectly, his employment by CPS, the termination or separation of
his employment with CPS, and any other term or condition of such employment,
other than the Excluded Matters. Mr. Weisgarber agrees to defend, indemnify, and
hold harmless the Released Parties from any and all attorneys’ fees, costs,
expenses, and damages, the Released Parties may incur as a result of any and all
claims made by or on Mr. Weisgarber’s behalf that are being released in this
General Release Agreement.

B-3



--------------------------------------------------------------------------------



 



8.   Mr. Weisgarber recognizes and agrees that the Released Parties do not admit
to, and do hereby expressly deny, the validity of any claims, allegations, or
liability to Mr. Weisgarber. Mr. Weisgarber also recognizes that the Released
Parties hereby expressly reserve all defenses which they may have to such
claims.   9.   Mr. Weisgarber unconditionally and absolutely agrees to indemnify
and hold the Released Parties fully harmless from any and all liability which
may hereafter be asserted against them by the United States of America or the
State of Texas for Social Security taxes, income taxes or any other taxes and/or
penalties that may become due in the event Mr. Weisgarber fails to pay taxes due
as a result of receiving the proceeds described in the Retirement Agreement.  
10.   This General Release Agreement, the Retirement Agreement and the
Indemnification Agreement represent the entire agreement between the parties.
There are no other promises, agreements, or understandings that are not
contained in this document, the Retirement Agreement and the Indemnification
Agreement. This General Release Agreement cannot be altered by oral agreements,
and may only be amended in a writing signed by all parties hereto. Moreover,
each party expressly represents to the other that they have not relied upon any
representation or statement by another party or third person as a basis for
entering into these Agreements.   11.   The invalidity or unenforceability of
any provision or term of this Agreement shall not affect or impair any other
provisions, which shall remain in full force and effect. If any portion of this
Agreement is found invalid, that portion shall be severed from the Agreement.

[signature page follows]

B-4



--------------------------------------------------------------------------------



 



12.   This Agreement is to be interpreted pursuant to the laws of Texas.

PLEASE READ CAREFULLY. YOU ARE GIVING UP ANY LEGAL CLAIMS THAT YOU HAVE AGAINST
COMPLETE PRODUCTION SERVICES, INC. BY SIGNING THIS AGREEMENT. COMPLETE
PRODUCTION SERVICES, INC. HEREBY ADVISES YOU TO CONSULT WITH AN ATTORNEY PRIOR
TO SIGNING THIS AGREEMENT
This Agreement signed this 15th day of May, 2009.



 
/s/ Robert L. Weisgarber
 
Robert L. Weisgarber

      Complete Production Services, Inc.
 
   
By:
  /s/ Joseph C. Winkler
 
   
 
  Joseph C. Winkler
 
   
Title:
  CEO and Chairman
 
   





          THUS DONE AND SIGNED
Before me, Notary Public, this 15th day
of May, 2009
 
        /s/ James F. Maroney   Notary Public (Signature) Print Name:   James F.
Maroney
 
       
No.
             

          THUS DONE AND SIGNED
Before me, Notary Public, this 15th day
of May, 2009
 
        /s/ James F. Maroney   Notary Public (Signature) Print Name:   James F.
Maroney
 
       
No.
             



Complete Production Services, Inc.
Subsidiaries
104474 Alberta Ltd.
A&W Water Service, Inc.
Alliance Energy Service Company, LLC
AWS, Inc.
Big Mac Tank Trucks, LLC
C&S Energy Services, Inc.
CES Mid-Continent Hamm, LLC
CES Rockies, Inc.
CES SWD Texas, Inc.
Complete Energy Services, LLC
Delaney Energy Services Corp.
Femco SWD, Inc.
Frac Source Services, Inc.
Fugo Services, LLC
Greasewood, LLC
Guard Drilling Mud Disposal, Inc.
Hamm & Phillips Service Company, Inc.

B-5



--------------------------------------------------------------------------------



 



Hamm Management Co.
Hyland Enterprises, Inc.
IE Miller Services, Inc.
Integrated Production Services Partnership
Integrated Production Services, Inc.
Integrated Production Services, Ltd
IPS Manufacturing Ltd.
LEED Tool Corporation
Loyd Jones Well Service, LLC
MGM Well Services, Inc.
Monument Well Service Co.
Oil Tool Rentals, Co.
Peak Oilfield Assets, LLC
Pemac Pte., Ltd.
Premier Estate Private Limited
Premier Integrated Technologies, Inc.
Premier Sea and Land Limited
Premier Sea and Land Pte.
Pumpco Energy Services, Inc.
R&W Rental, Inc.
Roustabout Specialties, Inc.
Servicios Holdings I, Inc.
Servicios Holdings II, Inc.
Servicios Petrotec de S.A. de C.V.
Stride Well Services Company, Inc.
Sweetwater Produced Water Disposal, LLC
Texas CES, Inc.
TSWS Well Services, LLC
Turner Energy Services, LLC
Turner Energy SWD, LLC

                  By:   /s/ James F. Maroney         James F. Maroney, Vice
President        and/or Attorney in Fact for each of the above in that
individual capacity respectively.     

B-6